DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 2/08/22. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that wherein the weight reduction space includes a bottomed hole or a sheet material side through hole passing through the sheet material in a thickness direction, the wire-like transmission member is disposed to extend across an opening of the bottomed hole or the sheet material side through hole of the weight reduction space, and the sheet material is flat in whole.  None of the reference art of record discloses or renders obvious such a combination. 
Regarding independent claim 3, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that wherein the weight reduction space includes a bottomed hole, and {P62336 05149223.doc} 2Attorney Docket No. P62336Application No.17/261,913 the sheet material includes a first base material in which a base material side through hole passing through the first base material in a thickness direction is formed and a second base material overlapped with the first base material to cover the base material side 
Regarding independent claim 8, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing that the wire-like transmission member is fixed to a main surface of the sheet material on a side with an opening of the weight reduction space by a contact area direct fixation, a portion where the wire-like transmission member is fixed in the main surface of the sheet material where the wire-like transmission member is fixed is concaved more than a portion around the portion where the wire-like transmission member is fixed, the wire-like transmission member is disposed to extend across the opening of the weight reduction space, and a peripheral edge of the opening of the weight reduction space is fixed to the wire-like transmission member by a contact area direct fixation.. None of the reference art of record discloses or renders obvious such a combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847